Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the steps of providing and storing in claims 1 and 4, which are considered a mental process being performed on a generic computer.  That is, the data sets and data sections in the row(s) of raster image as claimed can be conceived or envisaged in the head of a person.  For instance, the person who came up with such data arrangements must be conceived and remembered in his/her head before being implemented by a computer.  Therefore, the conception of the data structures is considered a mental process.  Furthermore, the generating steps in claims 2 and 3 are considered mathematical calculations since the claims recites nothing but interpolations in between pixels.  It is well known that pixel interpolations calculate the new or intermediate pixels based on their surrounding known pixels, either by averaging or by some other predetermined or adaptive formulas.  Thus, the interpolation as claimed is considered an abstract idea of mathematical calculation.  These judicial exceptions are not integrated into a practical application.  In particular, the claims recite processors and non-transitory processor-readable storage medium to perform above claimed steps.  Since the processors and storage medium are not being claimed differently in any form from conventional ones, they are considered generic computer components.  In addition, the communications module for transmitting the projection data has been recognized by the courts as well-understood, routine, conventional activity in particular fields (2106.05(d)(II)).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processors and the storage medium as claimed do not impose any meaningful limits on practicing of the abstract ideas.  Thus, the claims are directed to abstract ideas. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422